Citation Nr: 0504922	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  96-17 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability manifested by chest pains.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1986 to 
October 1992 and from February 1993 to February 1995.

This case is before the Board of Veterans' Appeals on appeal 
from a March 1995 rating decision by the Chicago, Illinois 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran and his spouse testified at a RO hearing 
in July 1996.  This case was previously before the Board and 
was remanded in November 2000, sent for additional 
development of the evidence in June 2003, and remanded again 
in December 2003.

In addition to the cardiovascular disability issue referenced 
above, this appeal originally involved service connection for 
a bilateral knee disability, a left ring finger disability, 
and a right shoulder disability.  Service connection for the 
bilateral knee disability was granted by way of a March 14, 
2003 RO rating decision.  Service connection for the left 
ring finger disability was granted by the Board's November 
2000 Decision and Remand.  Service connection for the right 
shoulder disability was granted by way of a March 25, 2003 RO 
rating decision.  Because these benefits were granted in 
full, they are no longer in appellate status.  Therefore, the 
only issue remaining in appellate status is entitlement to 
service connection for a cardiovascular disability.


FINDINGS OF FACT

1.  The veteran's complaints of rapid heartbeat have been 
attributed to a congenital tachyarrhythmia disorder.

2.  A cardiovascular disability manifested by chest pains was 
not manifested during the veteran's active duty service or 
for many years after separation from service, nor is a 
cardiovascular disability manifested by chest pains otherwise 
related to such service.


CONCLUSION OF LAW

A chronic cardiovascular disability manifested by chest pains 
was not incurred or aggravated during the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, by way of March 1995 rating decisions, the RO denied 
the veteran's claims.  Thereafter, the RO did furnish VCAA 
notice to the veteran in August 2002 and March 2004.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In letters dated in August 2002 and March 2004, as 
well as the March 1996 statement of the case and the December 
1996, May 1998, March 2003, and August 2004 supplemental 
statements of the case, the RO informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the March 2004 letter, VA informed the appellant 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from identified private health care providers.  The letter 
also advised the appellant to submit any relevant evidence in 
his possession.  The Board finds that these documents, when 
taken together, fulfilled VA's duty to notify, including the 
duty to notify the veteran to submit any pertinent evidence 
in his possession, and that any defect in the timing of such 
notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records and VA medical records.  The 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  As such, there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  As the veteran has been afforded 
multiple VA examinations, the Board finds that the record as 
it stands contains adequate medical evidence to adjudicate 
the claims.  Thus, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  The Board does note that the RO 
attempted to obtain probative medical evidence in support of 
the veteran's service connection by arranging an additional 
VA examination for the veteran.  However, the veteran failed 
to report to this examination and failed to show good cause 
for not reporting.  At this point, the Board notes that when 
a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issue is now ready 
to be considered on the merits.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as cardiovascular disease, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

It appears that the veteran had service during the Persian 
Gulf War, and it should therefore be noted that service 
connection may also be established for a chronic disability 
manifested by certain signs or symptoms which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2006, and which, 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1).  Manifestations of an 
undiagnosed illness include cardiovascular signs or symptoms.  
See 38 C.F.R. § 3.317(b).  

The veteran's service medical records show that he complained 
of chest pains and syncope while running in November 1994.  
The veteran did complain of pain or pressure in the chest at 
his January 1995 discharge examination; however, on clinical 
examination his lungs, chest, heart and cardiovascular system 
were all found to be within normal limits.

A VA examination report from October 2002 shows that the 
veteran gave a history of palpitation and symptoms of 
presyncope starting in early 1993 and 1994.  He stated that 
he felt like he had a sudden onset of fast, rapid heart rate 
that lasted for a few minutes.  During the rapid heart rate, 
he claimed to feel dizzy with mild chest discomfort, but no 
syncope.  He stated this occurred one or two times a week.  
Besides the presyncope and palpitations, he denied any 
symptoms of chest pain or shortness of breath.  He stated 
that he still played basketball and exercised very actively.

The examiner's assessment was palpitations with presyncope, 
most likely due to episode of supraventricular 
tachyarrhythmia.  The examiner stated that he believed the 
veteran's symptoms were most likely congenital, and not 
related to other medical problems.

For purposes of this case, the Board notes that congenital or 
developmental defects are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel 
has held, however, that service connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin if the evidence as a whole shows that the 
manifestations of the disease in service constituted 
"aggravation" of the disease within the meaning of applicable 
VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. 
§§ 3.303(c), 3.306.  According to the VA General Counsel's 
opinion, however, a congenital defect can be subject to 
superimposed disease or injury, and if that superimposed 
disease or injury occurs during military service, service-
connection may be warranted for the resultant disability.  
VAOPGCPREC 82-90.

As noted above, the RO arranged a VA examination to obtain 
probative medical evidence regarding the veteran's 
cardiovascular condition and any possibility of aggravation 
or a superimposed disease or injury during military service.  
However, the veteran failed to report for such an examination 
and provided no good cause for his failure to report.  As 
such, the claim must be adjudicated on the evidence of 
record.  The current medical evidence of record does not show 
a relationship between the veteran's current cardiovascular 
disability and his active duty service.  In fact, the medical 
evidence of record suggests that his current condition is 
congenital in nature and there is no probative medical 
evidence to show aggravation or a superimposed disease or 
injury during active duty service.  Moreover, because the 
veteran's cardiovascular signs and symptoms have been 
medically attributed to a know disorder, there is no basis 
for service connection under an undiagnosed illness theory.  
In sum, based on the record as it now stands, service 
connection for a cardiovascular disability manifested by 
chest pains is not warranted on any basis.  




ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


